,iniarrntr &Turf                      'efi.r
                                                       f
                               2014-SC-000057-KB


RICHARD K. ROSE                                                              MOVANT




V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                                RESPONDENT


                               OPINION AND ORDER

      Richard K. Rose moves this Court to issue a public reprimand for hiS

admitted violations of Supreme Court Rule ("SCR") 3.130-1.1, 1 SCR 3.130-1.5, 2

                   3 and SCR 3.130-1.15(a). 4 The Kentucky Bar Association                 SCR3.10-4(c),

("KBA") states no objection to the proposed discipline. Finding a public

reprimand to be the appropriate discipline for his misconduct, we grant Rose's

motion. Rose, whose KBA member number is 93386 and whose bar roster




         SCR 3.130-1.1 provides: "A lawyer shall provide competent representation to a
client. Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation."
      2 SCR 3.130-1.5 provides, in pertinent part: "A lawyer shall not make an

agreement for, charge, or collect an unreasonable fee or an unreasonable amount for
expenses."
       3 SCR 3.130-3.4(c) provides that a lawyer shall not "knowingly disobey an

obligation under the rules of a tribunal except for an open refusal based on an
assertion that no valid obligation exists{.]"
       4 SCR 3.130-1.15(a) provides, in pertinent part: "A lawyer shall hold property of

clients or third persons that is in a lawyer's possession in connection with a
representation separate from the lawyer's own property."
address is P.O. Box 910253, Lexington, Kentucky 40513, was admitted to the

practice of law in the Commonwealth of Kentucky on December 9, 2009.

      Margaret Finn retained Rose to represent her in a bankruptcy matter in

early 2012. Rose was paid $3,100.00, which he placed in his personal banking

account. He then filed two bankruptcy petitions on Finn's behalf. The first

petition was dismissed for failure to pay the filing fee, and the second was

dismissed for failure to file required documents. Rose failed to inform the

Bankruptcy Court that he had collected a fee from Finn in violation of 11

U.S.C. § 329(a). 5 He further failed to notify Finn that the petitions had been

dismissed. She only learned of the dismissals after receiving orders from the

Bankruptcy Court in the mail. Finn subsequently discharged Rose and

retained new counsel.

       On August 23, 2012, Finn filed a motion with the Bankruptcy Court to

set aside an order of dismissal. The United States Trustee filed a motion for an

order disgorging excessive fees, asserting that the $3,100.00 collected by Rose

far exceeded the value of the services rendered. The Trustee further stated that

Rose failed to complete required bankruptcy schedules for Finn, that he never

filed or obtained confirmation of a repayment plan for Finn, that his fee did not

fit into the local compensation rubric in force for Chapter 13 debtor's attorneys


        5 11 U.S.C.A. § 329(a) provides: "Any attorney representing a debtor in a case
 under this title, or in connection with such a case, whether or not such attorney
 applies for compensation under this title, shall file with the court a statement of the
 compensation paid or agreed to be paid, if such payment or agreement was made after
 one year before the date of the filing of the petition, for services rendered or to be
 rendered in contemplation of or in connection with the case by such attorney, and the
 source of such compensation."

                                            2
in the district, and that he failed to refund Finn's fee despite requests to do so.

On October 10, 2012, a United States Bankruptcy Court judge entered an

order finding that Rose provided Finn no value in relation to her desire to

receive bankruptcy relief and that he failed to disclose the $3,100.00

compensation he had received which he was required to disclose pursuant to

11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure 2016(b). The

order directed full disgorgement of the fee. Rose ultimately refunded Finn's

$3,100.00 fee in full just prior to the entry of the order.

      The Inquiry Commission filed a four-count charge against Rose on May

9, 2013, and filed an amended charge on October 18, 2013. Count I of the

amended charge alleged a violation of SCR 3.130-1.1 (failing to offer competent

representation of a client). Rose admits that he violated this rule by failing to

file the required schedules and repayment plan, and by failing to disclose his

fee to the Bankruptcy Court. Count II of the amended charge alleged a

violation of SCR 3.130-1.5 (collecting an unreasonable fee). Rose admits that

he violated this rule by collecting the $3,100.00 fee from Finn, which was

unreasonable in light of the services provided. Count III of the amended charge

alleged a violation of SCR 3.130-3.4(c) (knowingly disobeying an obligation

under the rules of a tribunal). Rose admits that he violated this rule by

violating Bankruptcy Court rules by failing to redact Finn's social security

number and by failing to disclose his fee to the court. Count IV of the amended

charge alleged a violation of SCR 3.130-1.15(a) (safekeeping client property).




                                           3
Rose admits that he violated this rule by depositing the $3,100.00 into his

personal banking account.

      The KBA states no objection to Rose's motion for a public reprimand,

asserting that case law supports the discipline. After reviewing the record and

the applicable law, the Court finds a public reprimand is an appropriate

punishment for Rose's misconduct. We have faced similar misconduct in

McAdam v. Kentucky Bar Association,    262 S.W.3d 640 (Ky. 2008), wherein this

Court imposed a public reprimand when an attorney admitted to committing

ethical violations arising from his failure to file a prehearing statement and by

not complying with show cause orders.     See also Stutsman v. Kentucky Bar

Association, 184 S.W.3d 560 (Ky. 2006) (public reprimand was appropriate

discipline in a case where an attorney disregarded procedural requirements

and repeatedly missed deadlines). The record establishes that Rose, who has

no prior disciplinary history, engaged in misconduct warranting a public

reprimand.

       For the reasons stated herein, Rose's motion is granted. Therefore, it is

hereby ORDERED,

       1. Richard K. Rose, KBA Member Number 93386, is publicly

reprimanded for his violation of SCR 3.130-1.1, SCR 3.130-1.5, SCR 3.130-

3.4(c), and SCR 3.130-1.15(a);

       2. In accordance with SCR 3.450, Rose is directed to pay $197.79 in




                                         4
costs associated with these disciplinary proceedings, for which execution may

issue from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: March 20, 2014.




                                         5